DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 and 21 are objected to because of the following informalities:  
Claim 16 last line recites “a tipped glass preform” which was already introduced in the first line of the claim.
Claim 21 recites “the midpoint of the preform”. The Examiner objects to this element because the Examiner believes the midpoint is referring to the “area of the glass preform in the heating zone”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites “the slope of the reading of the load cell becomes zero”. The specification describes the slope in [00100-101, 00111-112]. Slope describes the change in one variable (rise) over the change in another variable (run). The Examiner can assume that the change in one variable corresponds to the reading of the load cell. The above disclosed paragraphs in the specification do not clarify to an artisan in the art what is the other variable involved to calculate the slope.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an automated large outside diameter preform tipping process” in claim 16 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 17-31 are rejected because they depend from and thus include all the limitations of claim 16 and do not solve the deficiencies thereof.
The term “a sharp, short tip relative to the outside diameter of the preform” in claim 31 is a relative term which renders the claim indefinite. The term “sharp, short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, describing a tip relative to “the outside diameter of the preform” is indefinite because a tip, colloquially understood as conical, is a different geometry and shape from a preform, colloquially understood to be cylindrical. In the alternative, the Examiner can interpret the preform of “the outside diameter of the preform” to be that of the “tipped glass preform”. In this latter interpretation, the “sharp, short tip” is recursively referring to itself.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 16, 19-25, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US-20170320768-A1) and further in view of Watanabe et al (JP-2002053333-A, English translation provided by Espacenet), Takano et al (JP-2004137095-A, English translation provided by Google Patents), and Naka et al (US-20030024272-A1).
Regarding claim 16, Ma teaches of a method for yielding a tipped glass preform having predetermined tip geometries and shapes, reduced glass waste and minimal clad-to-core waveguide distortion in the fiber drawn from the preform [0004, 0030]. Ma teaches that the preform is placed in a preform to soften in a region by a heating element [0031], reading on a heating zone and adjust the temperature of the heating zone. Ma further teaches of controlling the vertical position of the preform in the furnace [0032], similar to the instant claimed positioning step, and to lower the preform into the furnace while ramping the temperature of the furnace [0033], similar to the instant claimed applying and moving step.
Ma discloses that the glass preform is softened to form a tip by gravitational force without pulling on the core rod [0031] believing that pulling on the rod would distort the waveguide [0031]. The preform is furthered collapsed to form a tapered tip [0031]. Ma points out in Example 9 (Fig. 11A-C, [0048]) that the preform was pulled and eventually stabilizes the cladding-to-core ratio. Though Ma does not prefer to pull the preform over gravitational tipping, the disclosed example and preferred embodiments do not constitute a teaching away from nonpreferred embodiments, see MPEP 2123(II). Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Ma does not teach a first holding unit adapted to hold one end of the preform, a second holding unit adapted to hold the opposite end of the preform, and positioning the preform by moving the first and the second holding units in a synchronized manner. In related glass preform preparation art, Watanabe teaches of a first holding unit (lower chuck [0009]) and a second holding unit adapted to hold the opposite end of the preform (upper chuck 8, elevating device 16 [0013]). The preform is positioned by moving the holding unit relative to the heating zone [0013, 17]. The preform is pulled [0020] and subsequent cooling [0023], reading on reducing temperature of the heating zone. It would be obvious to one of ordinary skill in the art at the time of invention to try pulling the preform with a holding units such as those taught by Watanabe to accelerate the tipping process. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Ma does not teach of creating a thinned glass strand in the area of the preform and cutting the thinned glass strand to yield a tipped glass preform. In related optimized preform art, Takano teaches of reducing the diameter of the optical fiber preform to maximize the drawing yield [0006]. Takano teaches of pulling the preform through two rollers to adjust the pulling speed to reduce the diameter [0037], reading on a thinned glass strand. The preform is cut to yield a tip [0058, 60]. It would be obvious to one of ordinary skill in the art at the time of invention to create a thinned glass strand by pulling the preform and cutting the thinned glass strand to yield a tipped glass preform. 
Watanabe teaches of pulling the preform in a two-step velocity profile [0020]. Takano teaches of adjusting speed of the rollers to achieve the desired predetermined diameter [0037] which would correspond to the speed of the second holding unit of modified Ma. Modified Ma or Takano do not expressly teach the non-linear velocity profile and maximum value of the rollers or second holding unit. Depending on the desired diameter of the thinned glass strand, a skilled artisan in the art would correlate optical preform fiber drawing art for thin diameters. In related glass preform fiber drawing art, Naka teaches of a predetermined non-linear velocity profile [0072] (Fig. 3) until a stable line speed is attained, reading on the velocity of the second holding unit’s maximum value. It would be obvious to one of ordinary skill in the art at the time of invention to modify the velocity of the second holding unit to adjust the diameter of the thinned glass strand. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

Regarding claim 19, according to modified Ma of claim 16, Ma teaches of adjusting the temperature of the heating zone after softening in multiple ways such as not softening long enough, maximum oven temperature, and ramping temperature [0033]. Ma does not expressly teach of reducing the temperature to cool the preform. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 20 and 21, according to modified Ma of claim 16, Ma teaches of positioning the preform relative the heating element to be above or lower the heating element [0034].

Regarding claim 22, according to modified Ma of claim 16, Ma teaches of using FEM to model the position of the preform in a draw furnace [0035] to find the optimized/optimal position [0034].

Regarding claim 23 and 24, according to modified Ma of claim 16, Naka teaches of pulling the thinned glass strand with a measurable amount of tension using a tension detection unit until an allowable range of tension is detected [0088-89]. Naka does not expressly teach the zero load or slope of the load cell to be zero. Because Ma relies on gravitational force balanced with viscosity of the softened preform [0030], it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the position of the first holding unit relative to the reading of the load cell through routine experimentation in the absence of a showing of criticality in the claimed tension. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 25, according to modified Ma of claim 16, Naka teaches that the drawing is performed at a predetermined set line acceleration [0069], reading on the predetermined non-linear velocity profile. Fig. 3 of Naka shows the velocity profile to approximate an exponential curve.

Regarding claims 27-29, according to modified Ma of claim 16, Watanabe teaches of moving the second holding unit with lifting device 16 [0013]. Watanabe teaches of moving the heating zone with lifting device 17 [0014], to move the first holding unit relative to the heating zone either toward or away from each other. Watanabe discloses the claimed invention as moving the heating zone relative to the first holding unit reversed to the claimed moving the first holding unit relative to the heating zone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the first holding unit to be movable relative to the heating zone, since it has been held that a mere rearrangement of the elements without modification of the operation of the device involves only routine skill in the art. In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
Regarding modifying the temperature of the heating zone and velocity of the holding units, Naka teaches that the temperature and speed/tension of drawing are modified to optimized to suppress the preemptive breaking of the thinned glass strand [0089]. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 30, according to modified Ma of claim 16, Watanabe teaches of a control device to manage the positioning of the preform and temperature of the heating zone [0018].

Regarding claim 31, according to modified Ma of claim 16, Takano teaches that the thinned glass strand is cut when the target diameter and appropriate length is reached [0011], reading on sharp, short tip.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US-20170320768-A1), Watanabe et al (JP-2002053333-A), Takano et al (JP-2004137095-A), and Naka et al (US-20030024272-A1) as applied to claim 16, and further in view of Hiroshi et al (EP-0501429-A1).
Regarding claim 17, according to modified Ma of claim 16, Watanabe teaches of a downward collapse process [0025]. In related glass preform collapsing art, Hiroshi teaches of an upward collapse process to produce a glass preform (Col. 3 Line 21-Col. 4 Line 3). It would be obvious to one of ordinary skill in the art at the time of invention to modify the downward collapse process to be an upward collapse process because it is a known option within his of her technical grasp, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

Regarding claim 18, according to modified Ma of claim 17, Takano teaches that the glass preform has an outside diameter of about 180 mm [0030] which is considered to be “about” 200 mm. It would have been obvious to one of ordinary skill in the art at the time of invention to start with a preform in the claimed range since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to modify and or reduce the diameter. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)


Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US-20170320768-A1), Watanabe et al (JP-2002053333-A), Takano et al (JP-2004137095-A), and Naka et al (US-20030024272-A1) as applied to claim 16, and further in view of Liu (NPL “Process Model and Control System for the Glass Fiber Drawing Process”, 2010).
Regarding claim 26, according to modified Ma of claim 16, Naka teaches of the predetermined non-linear velocity profile [0069]. Naka does not teach how the predetermined non-linear velocity profile is defined. In related glass fiber drawing modeling art, Liu models the nozzle relative to distance (p. 49 z distance; reading on tipping position) and winder speed (p. 80 LQR controller; reading on the velocity of the second holding unit) illustrated in the red velocity plots of Fig. 3.29-31 (p. 85-86). It would be obvious to one of ordinary skill in the art that the predetermined non-linear velocity profile is defined by use of FEM simulation because the modeling is already known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO-0059838-A1, US-6779363-B1, EP-1328481-B1 teach of tipping
US-20050144987-A1 teach of tipping by drawing the preform
JP-H0570165-A teach of creating a preform tip by cutting the drawn fiber
JP-H11109142-A teach of tipping by fuse collapsing and pulling the preform
US-6386001-B1 teaches of tipping by lathe elongation
JP-2001294439-A, JP-2004002140-A, US-20180145752-A1 teach of upward collapse
JP-2005145765-B teach of controlling the diameter of the glass preform by using a holding unit system
US-6532776-B1 teach of collapse/fusing and reducing diameter of the preform
US-5968221-A teach of tipping using a load cell

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741